
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 14
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Gingrey of
			 Georgia submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to require that standing committees make available the record
		  of recorded votes within 48 hours after that vote.
	
	
		That the first sentence of clause
			 2(e)(1)(B)(i) of rule XI of the Rules of the House of Representatives is
			 amended by inserting before the period at the end or as soon as
			 feasible.
		
